Citation Nr: 1525139	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  03-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral foot callus condition.  

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to March 1979. 

Historically, in an October 2003 rating decision of the Department of Veterans Affairs (VA) in Detroit, Michigan, the RO denied reopening the Veteran's claim for entitlement to service connection for hypertension, entitlement to service connection for a bilateral foot callus condition, and entitlement to service connection for recurrent epistaxis.  In June 2005, the Veteran testified at a Travel Board hearing.  The Veteran appealed the denial of his claims to the Board of Veterans' Appeals (Board).  

In a January 2006 decision the Board denied reopening the Veteran's claims.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  The Court in June 2007 and pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties, vacated the Board's January 2006 decision and remanded the case to the Board for action consistent with the Joint Motion.  

Subsequently, in an April 2009 rating determination, the Veteran was granted service connection for bilateral foot callus condition and was assigned a 10 percent rating and service connection for recurrent epistaxis at a noncompensable rating, both effective from March 23, 2000.  The Veteran appealed the ratings assigned these disabilities; thus initiating the matter currently on appeal.  

In August 2011, the Board reopened the service connection claim for hypertension, but denied it on the merits.  The Board also denied an initial compensable rating for service-connected recurrent epistaxis.  The matter of an initial higher rating for bilateral foot callus condition was remanded.  

In a November 2013 rating decision, service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ were denied.  Those issues have also been appealed to the Board.  

Entitlement to a TDIU has been raised in correspondence from the Veteran and his representative.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of a higher  rating claim when raised by the record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to an initial rating in excess of 10 percent for bilateral foot callus condition, the Veteran was recently examined in November 2012.  At that time, he reported that he was only working part-time, specifically 3 hours in the afternoon, due to the pain caused by his callus condition.  The Veteran's representative has alleged that there is marked interference with employment, citing to the reduced employment of the Veteran and the notation of the examiner that the bilateral foot disabilities have a significant (negative) impact on employment.  She contends that the Veteran's case should be referred for an extraschedular rating since his disability warrants that type of consideration if the Board does not grant the claim on a schedular basis.  The Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  In light of the foregoing, further action is necessary in that regard.  

The Veteran's representative also asserts that he is basically unemployable such that a TDIU is warranted.  The Veteran has not been afforded a VA examination which addresses that matter and he should therefore be examined.  

With regard to his claim for service connection for erectile dysfunction, the Veteran's representative points out that the Veteran has not been afforded a VA examination with an opinion and requests one.  Thus, he should also be examined in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the nature and etiology of any current erectile dysfunction disability.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current erectile dysfunction had its clinical onset during service or is related to any in-service disease, event, or injury.  

2.  Schedule the Veteran for a VA general medical examination to determine the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  The examiner should provide an opinion as to the occupational impairment caused by the Veteran's service-connected disabilities alone.  The examiner should specifically address what impact each disability individually and the disabilities cumulatively have on his industrial abilities.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Submit the claim for a higher evaluation for bilateral foot callus condition to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

